This is an appeal by an employer and his insurance carrier from an award for death benefits in favor of the widow of William Thackery, deceased. Decedent had been employed as a butler. The State Industrial Board found that on August 5, 1938, while the employee was engaged in the regular course of his employment and while he was delivering a private message for his employer he was struck and killed by an automobile operated by a person unknown. The evidence sustains the finding of the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heflernan, Schenck and Foster, JJ.